 


109 HRES 706 IH: Expressing the sense of the House of Representatives that Congress should enact legislation to provide direct emergency assistance to American farmers who were adversely affected by natural disasters and unforeseen production costs during the 2005 crop year.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 706 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Berry (for himself, Mr. Ross, Mr. Bonner, Mr. Davis of Alabama, Mrs. Emerson, Mr. Peterson of Minnesota, Mr. Butterfield, Mr. Bishop of Georgia, Mr. LaHood, Mr. Oberstar, Mr. Salazar, Mr. Skelton, Mr. Edwards, Mr. Cuellar, Mr. Udall of Colorado, Mr. Melancon, Ms. Herseth, Ms. Kaptur, Mr. Etheridge, Mr. Marshall, Mr. Kind, Mr. Graves, Mr. Hinojosa, Mr. Taylor of Mississippi, Ms. DeLauro, Mr. Filner, Mr. Evans, Mr. Boozman, Mr. Cardoza, Mr. Leach, Mr. Ford, and Mr. Clay) submitted the following resolution; which was referred to the Committee on Agriculture
 
RESOLUTION 
Expressing the sense of the House of Representatives that Congress should enact legislation to provide direct emergency assistance to American farmers who were adversely affected by natural disasters and unforeseen production costs during the 2005 crop year. 
 
Whereas the hurricanes and drought of 2005 caused significant and widespread damage to the agricultural economy of the United States; 
Whereas American farmers were forced to pay record prices for production inputs, such as fertilizer, natural gas and diesel fuels; 
Whereas predetermined market prices prevent American farmers from passing unexpected input costs on to consumers; 
Whereas many American farmers are struggling financially and lender concern is escalating; 
Whereas protecting domestic agricultural production is a matter of national security; and 
Whereas it is vital for American farmers and rural communities to realize that Congress understands their plight and is prepared to provide relief: Now, therefore, be it 
 
That it is the sense of the House of Representatives that—
(1)Congress should promptly enact agricultural disaster assistance legislation to assist American farmers who were adversely affected by natural disasters and unforeseen production costs during the 2005 crop year; and
(2)this legislation should give farmers a choice of a supplemental direct payment under section 1103 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913) or disaster payments based on yield loss. 
 
